Citation Nr: 0835285	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to February 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran was scheduled for a Board at the RO in May 2008, 
but postponed the hearing..  She was also rescheduled for a 
Travel Board hearing in September 2008, but failed to report 
for the hearing without explanation.  She has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) 
(failure to appear for a scheduled hearing treated as 
withdrawal of request).


FINDING OF FACT

The veteran's psychiatric disability is productive of 
occupational and social impairment that most nearly 
approximates reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
higher, for dysthymic disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9433 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by a letter mailed in February 2005 and the April 
2006 Supplemental Statement of the Case.  Although the 
veteran was not provided complete VCAA notice until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.


The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

A 30 percent evaluation is warranted for dysthymic disorder 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent event).  
38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent evaluation is warranted for dysthymic disorder 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9433.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9433.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran was granted service connection for dysthymic 
disorder in a June 2005 rating decision.  The disability was 
assigned a 30 percent disability rating.  The veteran appeals 
this initial disability rating, asserting that the impairment 
from the disability warrants a 50 percent or higher rating. 

After careful consideration, the Board has determined that 
the impairment from the veteran's dysthymic disorder more 
nearly approximates the reduced reliability and productivity 
contemplated by a 50 percent disability rating than the 
occasional decrease in work efficiency and inability to 
perform occupational tasks contemplated by a 30 percent 
rating.

In this regard, the Board notes that the veteran's post-
service treatment records from 2004 indicate that the veteran 
was depressed and "clearly overwhelmed,"and note that she 
has difficulties with her job, housing, children, and 
parents.  In November 2004, the veteran was assigned a Global 
Assessment of Functioning (GAF) score of 40.  In December 
2004, she was assigned a GAF score of 45.  The GAF score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  A score of 31-40 is indicated when there is, 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood. GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  While the GAF scores do not correlate to any 
specific rating, the foregoing scores are indicative of 
greater impairment than that contemplated by a 30 percent 
rating.

The report of a compensation and pension exam in June 2005 
notes that the veteran reported having suicidal thoughts at 
times.  The mental status examination was positive for 
depression, anxiety and a slightly constricted affect.  A GAF 
score of 51 was assigned.  The examiner stated that the 
veteran's symptoms affected her social and occupational 
functioning, and the examiner expressed a belief that the 
veteran leaves jobs and is "underemployed" due to her 
symptoms.  The examiner further noted that the veteran does 
not have many meaningful interpersonal relationships outside 
of those with her children.  In an August 2005 statement, the 
veteran stated that because of her condition she is unable to 
work more than part-time.

VA outpatient records show that a GAF score of 55 was 
assigned in October 2005 and November 2005.  A score of 51 to 
60 is assigned where there are moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers of co-
workers).  

Although the GAF score of 51 assigned in June 2005 and the 
score of 55 assigned when the veteran was seen by VA on an 
outpatient basis in October and November 2005 are indicative 
of moderate impairment, the Board is of the opinion that the 
examiner's statements to the effect that the veteran is 
underemployed due to her symptoms and that her symptoms 
affect her social and occupational functioning are more 
consistent with a 50 percent rating. 

However, the various examiners' assessments do not support a 
70 percent rating.  The examiners do not state that the 
veteran's dysthymic disorder is productive of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
While the veteran experiences difficulties in many of these 
areas, the examiners have indicated that a number of other 
factors, outside of the veteran's depression, are involved.  
In June 2005, the examiner noted stressors such as financial 
problems and difficulties in raising three children as a 
single parent.  While the veteran is depressed and anxious, 
these symptoms are contemplated by the 50 percent rating.  
The veteran has reported experiencing frequent panic attacks, 
but such are also contemplated by a 50 percent rating.  She 
has not reported and the evidence does not show that she 
experiences nearly continuous panic.  In fact, with the 
exception of occasional suicidal ideation, the evidence does 
not show that the veteran experiences any of the symptoms 
associated with a rating in excess of 50 percent.  

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the veteran's 
dysthymic disorder does not more nearly approximate 
deficiencies in most areas than the reduced reliability and 
productivity contemplated by a 50 percent rating.  
Accordingly, a rating in excess of 50 percent is not 
warranted. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 50 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a 50 percent rating for dysthymic disorder is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


